t c memo united_states tax_court estate of frances elaine freedman deceased robin elaine carnette personal representative petitioner v commissioner of internal revenue respondent docket no filed date in late d received stock in ecnc in exchange for her interest in a business venture in january of d contributed the stock to a recently opened joint brokerage account titled in her name and that of her son shares of ecnc were thereafter sold between late january and early march of generating substantial capital_gains held d and not her son is considered under state law to be the owner of all ecnc stock in the joint account and is therefore taxable on the full amount of the gain arising from its sale joe m gonzalez for petitioner michael a pesavento for respondent memorandum findings_of_fact and opinion wherry judge respondent determined a federal_income_tax deficiency in the amount of dollar_figure and a penalty pursuant to sec_6662 of dollar_figure with respect to the taxable_year of frances elaine freedman decedent after concessions to be explained in greater detail below the principal issue for decision is what portion of gain from certain stock sales is taxable to decedent in findings_of_fact some of the facts have been stipulated and are so found the stipulations of the parties with accompanying exhibits are incorporated herein by this reference decedent was a resident of the state of florida when she died testate in sint maarten also referred to as st martin netherlands antilles on date her estate was admitted to probate in the circuit_court for hernando county florida and her daughter robin elaine carnette ms carnette was appointed personal representative the instant tax case was subsequently filed on behalf of the estate of frances elaine freedman the estate at which time ms carnette resided in brunswick georgia unless otherwise indicated section references are to the internal_revenue_code_of_1986 as amended and in effect for the year in issue and rule references are to the tax_court rules_of_practice and procedure family background decedent was born on date her formal education ended upon dropping out of high school during eleventh grade she thereafter married and divorced several times among her children were half-siblings ms carnette and ernest greene mr greene born in or about and respectively econnect stock and proceeds at some time prior to september of decedent and her then companion peter pajarinin mr pajarinin became involved in owning and operating an internet casino in costa rica on date decedent and mr pajarinin sold their interests in the venture and as part of the transaction each received big_number shares of stock in econnect the acquiring entity the stock at that time was considered a penny stock trading over the counter with the ticker symbol ecnc at under cents per share on or about date a joint account was opened in the names of frances elaine freedman ernest greene with the brokerage firm of valdes moreno inc valdes moreno valdes moreno served as the introducing broker for the account which account in turn was carried and cleared under an agreement with the investment banking firm first southwest company the opening of this account was documented by among other things a customer agreement a joint account agreement and a margin and short agreement these documents set forth information concerning the account as well as its governing terms and conditions the customer agreement designated the type of account as jtwros and the joint account agreement reflected a similar designation creating an account as joint_tenants with rights of survivorship and not as tenants in common whereby in the event of death of one of the parties thereto the entire_interest in the account would be vested in the survivor s the agreements further made explicit that with respect to joint accounts all authority obligations and liability of the tenants thereunder were joint_and_several any tenant could give binding instructions with respect to assets in the account including buying selling or requesting distributions and first southwest company was entitled to rely on such instructions from any tenant without further investigation the agreements were also covered by an express choice of law clause to wit this agreement and its enforcement shall be governed by the laws of the state of texas and shall cover individually and collectively all accounts which the undersigned has previously opened now has open or may open or reopen with fswc fswc’s predecessor or any introducing broker and any and all previous current and future transactions in such accounts marco listrom mr listrom was the valdes moreno broker overseeing the account decedent contacted him in late seeking a broker to assist her in selling the recently acquired econnect stock the account was funded on or about date through decedent’s signing over of the certificate for her big_number shares of econnect to first southwest company for transfer into the account the value of the stock at that juncture still did not exceed approximately to cents per share mr greene contributed no property or funds to the account at its inception or at any time thereafter the customer agreement used to open the account contained a number of blanks to be completed with information pertaining to the client including social_security_number address telephone number date of birth marital status employer bank reference etc decedent’s personal data was used to complete each such field the form also noted an approximate net_worth of dollar_figure and an absence of previous investment experience the space for initial transaction was marked sell ecnc at some point after the account was established decedent expressed to mr greene that she was interested in selling the econnect stock if it reached cents per share mr greene then decided to conduct some online research into the company and product underlying the stock he advised his mother that he thought based on the econnect technology that the shares had the possibility of rising beyond her intended target and should be held longer as the stock later began to appreciate mr greene participated in the excitement tracking the rising price online and communicating with decedent between january and date decedent placed sell orders with valdes moreno that resulted in the following sales of econnect shares date shares sold share price net proceed sec_1 big_number big_number big_number big_number dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure in total big_number shares were sold during this period for net_proceeds after commissions of dollar_figure after each of the foregoing sales decedent submitted to first southwest company a request for transfer of funds on date she requested a wire transfer of dollar_figure for the benefit of r v world hudson inc which she used to purchase a motor home for herself two wire transfer requests were placed on date one directing dollar_figure to a bank in virginia for the benefit of ms carnette and ms carnette’s husband and the other directing dollar_figure to a bank in costa rica for decedent’s own benefit likewise on date decedent requested a wire transfer to amsouth bank in hudson florida for her own benefit which transfer was completed on the same date in the amount of dollar_figure the latter transaction removed from the valdes moreno account the entire cash balance and left only the remaining big_number shares of econnect the day after the date sale of econnect the securities_and_exchange_commission apparently froze all trading in the stock by date the value had fallen to dollar_figure per share and was still dropping it continued falling and never recovered any significant value during the period that shares remained in the valdes moreno account over the next few years decedent used the valdes moreno account for occasional trading activity of modest value decedent wrote personal checks to facilitate such purchases from accounts at wells fargo although the record does not permit any direct tracing of funds as no underlying documentation with respect to any wells fargo account was introduced the evidence supports that some portion of the proceeds from the econnect sales was eventually transferred to an account or accounts at wells fargo entities and that such accounts were in decedent’s name alone the balance of the cash generated by the limited trading activity taking place after the econnect sales was eventually distributed at decedent’s request first southwest company on date issued a check to decedent and mr greene as joint_tenants using decedent’s florida address in the amount of dollar_figure during and early decedent maintained her permanent residence in hudson florida but lived for extended periods in costa rica mr greene during early lived in an apartment in burbank california ms carnette moved from woodbridge virginia to brunswick georgia at some point during following the econnect sales and transfer of funds from the valdes moreno account decedent became interested in moving to california mr greene assisted in the search for property and between late march and early may of a residence located pincite mollison drive in simi valley california was selected and purchased for approximately dollar_figure decedent paid for the home in cash principally by means of wire transfer from one or more of the accounts into which she had placed funds originating from the econnect sales during the process of buying the property in california decedent proposed that mr greene reside with her in the simi valley home apparently in part to facilitate efforts by mr greene to start his own small_business in the software development field deed to the property was taken in the names ernest greene a single man and frances elaine freedman an unmarried woman as joint_tenants likewise escrow documents and a buyer walk-through inspection form reflected both mr greene and decedent as buyers decedent and mr greene lived together until early when decedent moved back to florida and the simi valley home was sold prior to that sale mr greene executed a quitclaim_deed to decedent of any interest he held in the property and decedent gave him dollar_figure to help defray costs of relocation while they were residing together decedent also contributed an amount between dollar_figure and dollar_figure to mr greene’s business venture and two nissan xterras were purchased one for decedent and the other for mr greene decedent paid property taxes and insurance costs associated with the simi valley property mr greene did not pay rent but contributed towards general maintenance_expenses ms carnette came to california in march of and assisted decedent in moving back to florida after returning decedent purchased a house pincite0 powell road in brooksville florida which served as her principal_residence until her death decedent also acquired property apparently indirectly through a corporation in sint maarten netherlands antilles tax reporting and examination first southwest company issued a composite statement of forms with respect to the valdes moreno account the document was issued to frances elaine freedman ernest greene jtwros at the simi valley address and reflected decedent’s social_security_number it showed interest of dollar_figure and total gross_proceeds less commissions from the econnect sales of dollar_figure in march of james e gill mr gill a certified_public_accountant in california met with decedent and mr greene regarding preparation of decedent’s personal income_tax return for using information supplied by decedent and or mr greene mr gill completed decedent’s form_1040 u s individual_income_tax_return for the return was signed by decedent and mr gill on date and filed with the internal_revenue_service irs the form_1040 was accompanied by a schedule d capital_gains_and_losses that reflected the sale of big_number shares of econnect with an acquisition_date of date a basis of zero and resultant long-term_capital_gain of dollar_figure the return also reported interest and dividend income received with respect to various financial accounts including accounts at amsouth dean witter reynolds fiserv valdes moreno and wells fargo decedent did not file a gift_tax_return for or mr greene filed a form_1040 for prepared by an individual not associated with mr gill’s firm the return reported no capital_gain or loss and no interest or dividends mr greene’s return was subsequently selected for examination by the irs but the audit in mid-2002 yielded no recommended changes by early decedent’s income_tax return was likewise under examination in april of decedent executed a form_2848 power_of_attorney and declaration of representative authorizing mr gill to represent her in connection with the audit following decedent’s intervening death on date mr gill continued review of the return and obtained additional documentation from the estate that review led him to conclude that the reporting should be altered in two respects first having learned that the econnect stock was acquired in rather than mr gill realized that the gain generated upon disposition was short term in nature second based upon the fact that the valdes moreno account was jointly held by decedent and mr greene mr gill was of the opinion that the gain should have been split evenly between the two joint_tenants the irs disagreed that the gain was so divisible and on date issued to decedent a notice_of_deficiency determining the aforementioned deficiency and accuracy-related_penalty the notice reflected two adjustments interest_income was increased by dollar_figure reported to the irs by wells fargo bank and the econnect sales were reclassified as resulting in short- term capital_gain shortly thereafter the estate submitted to the irs a form 1040x amended u s individual_income_tax_return on behalf of decedent for the year mr gill prepared the amended_return incorporating only one-half of the proceeds from the econnect sales but treating the concomitant capital_gains as short term the net effect was a decrease in total_tax of dollar_figure for which the estate requested a refund the amended_return was received by the irs on date but was not processed a notice of claim disallowance was also sent denying the dollar_figure refund in full death and probate proceedings approximately weeks prior to her date death decedent had telephoned ms carnette and asked her to come to sint maarten where decedent was in the hospital ms carnette did so and was with decedent until her death during that period on date decedent executed a will appointing ms carnette as sole heiress executrix and administrator of decedent’s estate the just-mentioned will was admitted to probate in the circuit_court for hernando county florida and ms carnette was appointed personal representative in late her petition for administration contained a listing of estate assets that included among other items the brooksville florida property dollar_figure a nissan dollar_figure a holiday rambler travel trailer dollar_figure bank accounts at suntrust dollar_figure and portfolio accounts at wells fargo dollar_figure and valdes moreno dollar_figure mr greene then filed suit in the superior court for los angeles county california in early contending that decedent’s property should pass in accordance with a pourover will and trust executed by decedent in california on date that purportedly left all assets to mr greene contentious litigation between the siblings over decedent’s estate ensued and remained unresolved as of at least mid-2006 tax_court proceedings a timely petition disputing the notice_of_deficiency was filed with this court on date both in the petition and in subsequent stipulations the estate has conceded that an additional dollar_figure of interest_income was received by decedent in but not reported on her original return and that the sales of econnect shares during did not qualify for long- term capital_gain treatment following a 2-day trial in november of the parties filed posttrial briefs respondent on opening brief conceded the accuracy-related_penalty under sec_6662 asserted in the notice_of_deficiency accordingly none of the specific adjustments made in the notice_of_deficiency remain in dispute the estate however continues to propound the argument first raised during the audit that the estate is entitled to report only one-half of the capital_gain generated by the econnect sales and correspondingly to receive a refund in the approximate amount of dollar_figure simultaneously with the filing of its reply brief on date the estate filed a motion to reopen the record for the court notes that to the extent that the petition seeks reasonable administrative and or litigation costs pursuant to sec_7430 any such claim is premature and will not be further addressed see rule receipt of two additional exhibits respondent thereafter filed an objection to the motion opinion i general rules a federal taxation principles the internal_revenue_code imposes a federal tax on the taxable_income of every individual sec_1 sec_61 specifies that gross_income for purposes of calculating such taxable_income means all income from whatever source derived encompassed within this broad pronouncement are all undeniable accessions to wealth clearly realized and over which the taxpayers have complete dominion 348_us_426 more particularly gains derived from dealings in property interest and dividends are expressly enumerated as falling under the purview of sec_61 sec_61 as a corollary it is blackletter law that gains derived from property are taxable to the owner of the property see eg 324_us_331 434_f2d_600 2d cir affg tcmemo_1970_30 401_f2d_333 1st cir affg 49_tc_399 110_tc_189 11_tc_789 property ownership in turn is determined by state law consistent with the overarching principle that state law creates legal rights and property interests while federal_law determines how the rights and interests so created shall be taxed 309_us_78 b state law regarding joint accounts the parties to the instant litigation do not dispute that the relevant state law for purposes of this case is that of texas in texas adopted provisions derived from article vi of the uniform probate code governing multiple-party accounts codified at tex prob code ann secs vernon see stauffer v henderson s w 2d tex as pertinent here tex prob code ann sec_436 defines multiple-party account to include a joint account and joint account to mean an account payable on request to one or more of two or more parties whether or not there is a right_of_survivorship accounts at brokerage firms are expressly placed within the scope of the statutory scheme id tex prob code ann sec then clarifies the reach of the ensuing provisions as follows sec ownership as between parties and others the provisions of sections through of this code that concern beneficial_ownership as between parties of multiple-party accounts are relevant only to controversies between these persons and their creditors and other successors and have no bearing on the power_of_withdrawal of these persons as determined by the terms of account contracts next the just-referenced tex prob code ann sec entitled ownership during lifetime directs in subsection a hereinafter tpc a thereof a joint account belongs during the lifetime of all parties to the parties in proportion to the net contributions by each to the sums on deposit unless there is clear_and_convincing evidence of a different intent finally tex prob code ann sec completes the general structure governing rights of survivorship and disposition of sums remaining on deposit at the death of a party to a joint account ii analysis given the foregoing backdrop the outcome of the instant litigation turns largely upon application of tpc a the documentation with respect to the valdes moreno account establishes its status as a joint account at a financial_institution within the meaning of the texas probate code moreover the instant litigation is concerned with ownership as between the parties of this multiple-party account in the context of a controversy between one of these parties and a creditor namely the irs that is precisely the type of situation that tex prob code ann sec specifies is governed by tpc a and following provisions respondent and the estate however have very different views as to the result that should obtain from applying tpc a here it is respondent’s position that the record in this case establishes both that decedent contributed all the property placed in the valdes moreno account and that she did not intend at the time she opened and funded the account to make a gift of econnect stock to mr greene the estate in contrast while not disputing the applicability of tpc a argues that decedent clearly intended to effect a gift of one-half of the econnect stock to mr greene by placing it in the joint account the estate also points to a presumption in texas common_law that a parent intends to make a gift to a child upon delivering possession conveying title or purchasing property in the name of the child as previously quoted tpc a legislates ownership of joint accounts during life in proportion to respective contributions absent clear_and_convincing proof of a contrary intent the evidence here is unequivocal in showing that all of the econnect stock funding the valdes moreno account was contributed by decedent and that mr greene at no time placed any of his personal assets in the account hence the focus of thi sec_3 although the estate failed to cite or mention tpc a on opening brief the estate’s reply brief and subsequent motion to reopen the record quote and discuss the statute in a manner presumptive of its applicability and never so much as allege that tpc a is not operative here case can be narrowed particularly to application of the different intent exception in construing provisions of the texas probate code derived from the uniform probate code texas courts have looked to corresponding provisions in the uniform act considering the degree of textual similarity and taking guidance from the comments accompanying the uniform laws see eg stegall v oadra s w 2d tex stauffer v henderson supra pincite dickerson v brooks s w 2d tex app the language of tpc a is identical to that of unif probate code sec a act u l a part ii the attendant comment of which reads in relevant part this section reflects the assumption that a person who deposits funds in a multiple-party account normally does not intend to make an irrevocable gift of all or any part of the funds represented by the deposit rather he usually intends no present change_of beneficial_ownership the assumption may be disproved by proof that a gift was intended it is important to note that the section is limited to describe ownership of an account while original parties are alive section prescribes what happens to beneficial_ownership on the death of a party the section does not undertake to describe the situation between parties if one withdraws more than he is then entitled to as against the other party sections and protect a financial_institution in such circumstances without reference to whether a withdrawing party may be entitled to less than he withdraws as against another party presumably overwithdrawal leaves the party making the excessive withdrawal liable to the beneficial_owner as a debtor or trustee of course evidence of intention by one to make a gift to the other of any sums withdrawn by the other in excess of his ownership should be effective the final code contains no provision dealing with division of the account when the parties fail to prove net contributions the omission is deliberate undoubtedly a court would divide the account equally among the parties to the extent that net contributions cannot be proven but a statutory section explicitly embodying the rule might undesirably narrow the possibility of proof of partial contributions and might suggest that gift_tax consequences applicable to creation of a joint_tenancy should attach to a joint account the theory of these sections is that the basic relationship of the parties is that of individual ownership of values attributable to their respective deposits and withdrawals the just-quoted comment elucidates that the different intent contemplated by the exception contained in tpc a is an intent to make a gift stated otherwise then the necessary showing required to override the rule_of ownership in proportion to contributions is clear_and_convincing proof that a gift was intended moreover the comment drives home that since the opening of a joint account and the depositing of assets therein are inherent in any scenario covered by the statute these facts play no role in establishing the requisite intent to meet the exception under texas law clear_and_convincing evidence demands ‘that measure or degree of proof which will produce in the mind of the trier of fact a firm belief or conviction as to the truth of the allegations sought to be established ’ in re g m s w 2d tex quoting state v addington s w 2d tex see also oadra v stegall s w 2d tex app this burden falls on the party claiming that a gift has been made oadra v stegall supra pincite extrinsic or parol evidence is typically inadmissable to prove the nature of an account for purposes of the texas probate code but is not proscribed on questions of the ownership and capacities of parties to such an account stegall v oadra supra pincite oadra v stegall supra pincite texas courts adhere to a requirement of three elements as necessary to establish the existence of a gift intent to make a gift delivery of the property and acceptance of the property dorman v arnold s w 2d tex app grimsley v grimsley s w 2d tex app given that these requirements are stated in the conjunctive and that the emphasis of tpc a is on the issue of intent focus at the outset on the first-listed element is appropriate here the estate cites a litany of circumstances in an effort to show that decedent intended by placing her econnect stock in the joint account to make a gift to mr greene this alleged the state law rules on placement of burden relevant in this case dovetail with the typical rule in tax litigation that the burden_of_proof rests on the taxpayer generally and on the party raising any new_matter particularly see rule a although sec_7491 can effect a shift of burden in specified circumstances the estate makes no argument that the statute has any application here and has not addressed the preconditions for its use the estate also directs the court’s attention to a number continued evidence can be grouped roughly into five general categories the first incorporates documents involved in the opening and routine administration of the valdes moreno account for example the estate notes the assignment of the econnect stock certificate to first southwest company the valdes moreno customer agreement the joint account agreement the margin and short agreement the monthly account statements the sale confirmation statements the composite form_1099 and the check issued in by first southwest company of the remaining cash balance in the valdes moreno account the estate alleges that these documents are probative in that they reflect the names of both decedent and mr greene as parties to the account and or by their terms afford to decedent and mr greene equal rights and authority to deal with the account continued of texas cases the majority of which construe state law prior to enactment of the current texas probate code deal more generally with gift issues outside the specialized context of the operative joint account rubric and or pertain to issues of ownership in controversies between parties to joint accounts a matter expressly not covered by tpc a and related provisions rather than ownership in controversies vis-a- vis creditors the bulk of this material is not germane to the court’s disposition here or at best marginally relevant and cumulative and will not be further addressed as noted by the supreme court of texas in an opinion construing the related provision of tex prob code ann sec vernon enactment of the texas probate code served to replace the various legal theories which had been used in analyzing joint account matters and were difficult to reconcile stauffer v henderson s w 2d tex undoubtedly the foregoing evidence and like documentation might be highly probative were the aim to establish existence of a joint account that point however is undisputed the instant inquiry is already taking place under the rubric of tpc a because that provision operates solely in the context of joint accounts documentation showing accounts titled in the names of multiple parties and conferring on them contractual rights vis-a-vis a financial_institution is presumed and inherent in all cases accordingly the clear_and_convincing evidence referenced in the exception must demand something more the estate’s reliance on materials of this nature is therefore misplaced and carries little if any weight in establishing decedent’s intent to make a gift in fact the exclusive use of decedent’s personal information in filling out the customer agreement could cut the other way the second general category of circumstances pressed by the estate relates to mr greene’s claimed management of and control_over the valdes moreno account the estate mentions that mr greene conducted due diligence with respect to the econnect shares attended econnect shareholder meetings consulted and jointly made decisions with decedent regarding the account recommended when to sell the econnect stock shared in the excitement of the rising price and sale opened mail related to the account was the subject of purported comments by decedent referring to the money as theirs and later handled liquidation of the account by initiat ing the movement of the money from valdes moreno inc to wells fargo where the money still is via some mere stops along the way at some florida banks attempted review of these alleged circumstances however highlights a key problem with the record in this case the noted details are drawn largely from uncorroborated testimony of mr greene whose testimony in general the court finds to be singularly lacking in credibility we have before us testimony by mr greene taken in three contexts ie his deposition from october of in the florida probate litigation his statements on direct examination at the trial of this tax_court case as a witness for respondent and his responses on cross-examination by counsel for the estate comparison reveals that mr greene’s overall position in the probate litigation is essentially the opposite of his stance as a witness for respondent his deposition testimony is geared towards emphasizing his involvement in all that relates to the econnect shares so as to challenge the will being probated and to establish an interest in decedent’s property in this court his comments are shaded towards distancing himself from any interest in the stock and concomitant taxable gain the result is two inconsistent presentations with the intersection between the two represented by unconvincing attempts on cross-examination to explain apparent contradictions the court therefore is unable to rely on much of mr greene’s testimony particularly when it comes to his management of or control_over the stock sales and valdes moreno account where some of the most marked discrepancies arise thus while statements by mr greene might be sufficient to show that he assisted decedent by researching tracking and making recommendations about the econnect shares his comments fall short of establishing any genuine management and control furthermore the documentary record supports that any time an actual sales call or request to transfer funds was made it was decedent’s personal action that formally initiated the transaction shared excitement and casual use of plural pronouns are hardly a substitute for the complete dearth of documentary_evidence to show mr greene making even one order with respect to the account notably the estate tries to minimize the significance of decedent’s prompt transfer of the sales receipts out of the valdes moreno account by claiming that mr greene initiated the movement suffice it to say that the attempt conclusory self-serving and unsupported fails to blunt one of the key objective facts in this litigation--that shortly after the econnect sales decedent ordered valdes moreno to transfer the proceeds to other accounts that the record indicates were in her name alone the third category of circumstances cited by the estate pertains to alleged evidence that mr greene benefited substantially from the econnect transactions included in this category are the joint purchase and rent-free occupation of the simi valley home as well as mr greene’s receipt of i dollar_figure for his business ii a nissan xterra and iii dollar_figure for later relocation from the simi valley home again however much of this claimed evidence is testimonial and suffers from the same shortcomings just discussed mr greene’s statements concerning his role in the negotiations on the house and the acquisition of the xterra are particularly nebulous and fraught with inconsistencies and his eventual execution of a quitclaim_deed for the house undercuts any understanding between those involved of a true and intended ownership_interest regardless the salient feature is that all of these transactions occurred after decedent transferred the econnect proceeds out of the valdes moreno account into other accounts of her own at most the benefits portray an intent to share her wealth by giving specific limited gifts to her son at times subsequent to the econnect windfall they do not reflect a scenario where ownership of half the wealth by mr greene was a fait accompli because she had previously given him the underlying stock before it was sold the fourth category of circumstances raised by the estate pertains to the events and documents that are the subject of the estate’s motion to reopen the record the estate asks the court to permit submission of three additional documents incorporated into two exhibits exhibit 46-p copies of decedent’s purported date pourover will and family_trust and exhibit 47-p a copy of a motion for partial summary_judgment filed by mr greene in the florida probate litigation reopening the record for the submission of additional evidence is a matter within the discretion of the trial_court 401_us_321 114_tc_276 the standard for doing so may be summarized as follows a court will not grant a motion to reopen the record unless among other requirements the evidence relied on is not merely cumulative or impeaching the evidence is material to the issues involved and the evidence probably would change the outcome of the case butler v commissioner supra pincite the items proffered in the estate’s motion to reopen the record fall short of the foregoing standard even if admitted the documents would not alter the outcome in this case the estate contends that the pourover will and family_trust show decedent’s donative_intent that mr greene own one-half of all that she had in the year of the subject sale which produced the taxable gain in this case these documents however actually weigh against the estate’s position here critically they were executed after decedent had transferred the overwhelming majority of the econnect sales proceeds to other accounts owned individually by her including apparently various accounts at wells fargo a number of accounts at wells fargo and dean witter are among the assets listed on the schedule of property placed in the trust as is the simi valley residence terms of the trust which is revocable by decedent operate to apply the property for decedent’s benefit during life and to distribute the assets to mr greene only upon her death consequently as of july of decedent was behaving as if the property generated by the econnect sales was still under her control and hers to give away at her death not as if half was already owned by mr greene such would seem to belie an intent to gift the underlying stock upon funding of the valdes moreno account in january of the motion for summary_judgment which seeks a ruling based on the alleged validity of the pourover will and trust is no more helpful to the estate and is even less probative a mere litigating position in another proceeding the admission of these materials would therefore do little if anything to provide support for the stance taken by the estate here furthermore even if the documents buttressed the estate’s argument denial of their admission would be appropriate on grounds of prejudice to respondent by submitting the documents after trial the estate deprived respondent of any opportunity to examine or question them during the proceeding in fact the items were not proffered until after respondent had filed both opening and reply briefs furthermore it is clear from the record that the will and trust documents were available to the estate at least a year prior to trial in the instant case the estate offers no explanation or excuse as to why the materials could not have been exchanged and dealt with in accordance with the procedures set forth in rule and the court’s standing_pretrial_order we normally do not countenance such tardiness the court will deny the estate’s motion to reopen the fifth category drawn upon by estate is the familial relationship between decedent and mr greene and the presumption related thereto under texas law as stated in the following oft- cited pronouncement texas courts adhere to a rule under which there is however a presumption that a parent intends to make a gift to his child if the parent delivers possession conveys title or purchases property in the name of a child woodworth v cortez s w 2d tex app see also richardson v laney s w 2d tex app oadra v stegall s w 2d pincite masterson v hogue s w 2d tex app the presumption is rebuttable by clear_and_convincing evidence richardson v laney supra pincite masterson v hogue supra pincite kyles v kyles s w 2d tex app although research has not revealed any texas cases directly addressing the propriety of using this presumption in the context of joint account matters controlled by tpc a and related provisions the court for the sake of argument will assume its potential applicability here accordingly we consider the sufficiency of the evidence offered by respondent to overcome any presumption of donative_intent in contrast to the weak and suspect nature of the circumstances relied upon by the estate in an attempt to show donative_intent as discussed above the more objective evidence in the record leans strongly in the opposite direction as alluded to previously one of the most salient facts here is that within days of each relevant sale of econnect shares decedent wired the proceeds out of the joint account the date transfer of dollar_figure into a personal account at amsouth bank is particularly revealing moreover none of the investment accounts in which the proceeds subsequently came to rest is purported to be any type of joint account over which mr greene possessed even formal authority such actions are nearly impossible to reconcile with the idea of shares’ having been given to mr greene months earlier again the limited later gifts of comparatively small monetary amounts likewise belie a preceding gratuitous transfer of the underlying shares as does the quitclaim_deed of mr greene’s interest in the simi valley residence in addition to the positive inferences which may be drawn from the numerous instances in which decedent did act to exercise dominion over activity in the valdes moreno account and the funds generated by the econnect sales ie as to all material transactions prior to her death making all econnect buy and sell calls to the broker wiring the resultant funds giving particular gifts to her children etc negative inferences arise from the lack of any such activity on the part of mr greene the record contains no specific evidence of any instance in which mr greene exercised any formal authority over the contents of the joint account even his testimony portrays a role only akin to that of an adviser also highly probative is the contemporaneous tax reporting by both decedent and mr greene positions taken in a tax_return may be treated as admissions and may be disavowed only by cogent proof that they are incorrect 412_f2d_800 3d cir affg tcmemo_1968_126 121_tc_308 92_tc_312 on her original income_tax return decedent reported selling all big_number shares she further did not file a gift_tax_return for consistent with his mother’s treatment mr greene did not report any sale of shares on his return the change in position to that reflected in decedent’s amended_return transpired only after her death at a time when she could no longer speak to her intentions regarding the econnect stock and the valdes moreno account decedent’s own representations on a return she reviewed and signed are decidedly more persuasive than recharacterizations by others nearly years later not to mention after an irs assertion of additional tax due given the entire record in this case the court therefore concludes that the evidence is sufficient to rebut any presumption arising due to a parent-child relationship that a gift was intended hence the circumstances cited by the estate whether viewed individually or as a collective whole fail to afford clear_and_convincing evidence of an intent to make a gift to mr greene upon decedent’s establishment and funding of the disputed joint account as mandated by tpc a consideration of the remaining elements of a gift ie delivery and acceptance is unnecessary the general_rule of tpc a thus applies to accord ownership of the econnect stock in proportion to the respective contributions of the parties to the joint account the result is that decedent owned all the shares at the time of the sales underlying this litigation and she alone is taxable on the gain generated thereby to reflect the foregoing and concessions made by the parties an appropriate order and decision will be entered
